El Juez Asociado Señor Ramírez Bages
emitió la opinión del Tribunal.
*374Reposeído un vehículo de motor por falta de pago de unas mensualidades de acuerdo con un contrato de venta condicional y vendido el vehículo en pública subasta luego de seguido el trámite normal de tal procedimiento, sin que el dueño del vehículo compareciese en el mismo luego de recibir del alguacil que embargó el'vehículo la documentación necesaria para quedar enterado de la existencia del procedimiento de reposesión y sin que radicase alegación alguna en su defensa o en oposición a la pretensión de su acreedor, ¿puede aquél demandar a éste en daños y perjuicios por el fundamento de que la reposesión fue ilegal ya que el demandante estaba al día en sus pagos bajo el referido contrato de venta condicional?
El tribunal de instancia no “incurrió” en error al con-cluir que la sentencia en el caso de reposesión constituye un impedimento colateral para el dueño del vehículo en este caso y por lo tanto al declarar con lugar la excepción de cosa juzgada.
En sus conclusiones de hecho y de derecho el juez de ins-tancia determinó que:
“La demanda radicada en este caso alega dos causas de acción. Por la primera causa de acción se reclaman daños y per-juicios por la supuesta actuación ilegal de la demandada al iniciar ésta al amparo de la Ley 61 de 13 de abril de 1916, según enmendada, un procedimiento de reposesión ante el Tribunal de Distrito de Puerto Rico, Sala de San Juan, con el propósito de obtener, como obtuvo, la reposesión de un automóvil Ford, mo-delo 1958, motor C-8-E-X-184403 que se encontraba para aquella fecha en la posesión del aquí demandante por haber adquirido éste bajo los términos, condiciones y cláusulas de un contrato de venta condicional del cual era cesionaria la aquí demandada Universal C.I.T. Credit Corp. of Puerto Rico. Sigue alegando el demandante que en dicho procedimiento de reposesión y como causa o razón para iniciar el mismo la querellante y aquí de-mandada alegó el incumplimiento del contrato por el aquí de-mandante Gilberto Isaac Sánchez, consistente dicho incumpli-miento en la falta de pago de los pagarés correspondientes a los *375meses de marzo y abril de 1962. Que las alegaciones hechas en dicho procedimiento de reposesión por la aquí demandada eran falsas ya que para la fecha en que se inició el mismo el deman-dante Gilberto Isaac Sánchez no debía dinero alguno a la Universal C.I.T. Credit Corporation, ni tampoco estaba atrasado en los pagos mensuales que de acuerdo con el contrato venía obli-gado a hacer.
Como segunda causa de acción alega que en el momento en que el alguacil del Tribunal de Distrito de Puerto Rico tomó posesión del vehículo antes descrito, se encontraba depositada en el mismo una caja de herramientas valorada en cien dólares ($100.00), propiedad del Sr. José E. Velázquez y la cual estaba siendo transportada mediante paga por el aquí demandante. Que a pesar de sus reclamaciones, ni el alguacil ni la demandada accedieron a devolverle dicha caja de herramientas por lo que se vio obligado a pagarle a su legítimo dueño el valor de la misma.
De la evidencia que desfiló se infiere que dentro del pro-cedimiento de reposesión la Universal C.I.T. Credit Corp. soli-citó y obtuvo una orden para asegurar la efectividad de la sen-tencia. En cumplimiento de dicha orden el alguacil procedió a embargar el automóvil que era objeto del procedimiento de reposesión. Al tomar posesión del carro el alguacil entregó al aquí demandante toda la documentación necesaria para que éste quedase debidamente enterado de la existencia del proce-dimiento de reposesión y del embargo que allí se estaba practi-cando. El Sr. Gilberto Isaac Sánchez llevó los documentos que le entregó el alguacil a su abogado, Ledo. Román Santos Isaac pero por diversas razones ni él ni su abogado comparecieron al Tribunal de Distrito a alegar lo que a su derecho conviniese. En vista de ello el procedimiento de reposesión siguió su trámite' normal vendiéndose oportunamente el automóvil objeto del mismo en pública subasta.
En nuestra opinión entre la primera causa de acción alegada en la demanda y el procedimiento de revisión [sic] que se llevó a cabo ante el Tribunal de Distrito existe la más perfecta identi-dad entre las cosas, las causas, las personas de los litigantes y la calidad en que lo fueron. En el Tribunal de Distrito se litigó el incumplimiento del contrato de venta condicional por falta de *376pago de las mensualidades vencidas por parte del aquí deman-dante. En el caso ante nuestra consideración, la primera causa de acción descansa en la alegación de que la demanda le causó daños al aquí demandante al iniciar el procedimiento de repo-sesión en el Tribunal de Distrito alegando falta de pago de su parte cuando en realidad nada le debía a la Universal C.I.T. Credit Corporation of Puerto Rico. El hecho de si debía o no algún plazo a la demandada fue adjudicado por el Tribunal de Distrito. El demandante tuvo su día en Corte, si no quiso apro-vecharlo, suya es la culpa. La sentencia del Tribunal de Dis-trito constituye ahora para él un estoppel colateral y es con-cluyente en cuanto a aquellas materias que de hecho se suscita-ron y verdaderamente o por necesidad, se litigaron o adjudica-ron. Tartak vs. Tribunal de Distrito, 74 DPR 862. El deman-dante hace énfasis en la sentencia del Hon. Tribunal Supremo de Puerto Rico en el caso de Anacleto Millán Soto vs. Caribe Motors Corp., sentencia de 19 de septiembre de 1961. En nuestra opinión los hechos de ambos casos son tan diferentes que la doctrina allí establecida no le es aplicable al caso que nos ocupa.”
En apoyo del presente recurso de revisión, apunta el recu-rrente que:
(1) La acción de daños y perjuicios fue radicada dentro de los 11 días de haberse dictado la orden de restitución en el procedimiento de reposesión, es decir, cuando dicha orden aún no era firme.
Para impugnar dicha orden pudo el recurrente recurrir al tribunal que la emitió o en alzada al Tribunal Superior. Sin embargo, prefirió hacerlo mediante la radicación de una acción separada e independiente en apoyo de lo cual cita a Millán v. Caribe Motors Corp., 83 D.P.R. 494 (1961), por-que en este caso la acción de rescisión del contrato de venta condicional y de daños y perjuicios que sostuvimos fue radi-cada a los dos días de dictada la orden.de restitución en el procedimiento de reposesión.
La razón para confirmar la sentencia en Millán, supra, no fue como parece indicar el recurrente, que la acción de rescisión se radicó dentro del término para apelar de la *377orden de restitución. El fundamento de ese dictamen fue que la referida orden de restitución no constituyó cosa juzgada frente a una demanda basada en el dolo y en la nulidad del contrato de venta condicional. Añadimos que “Debido a la naturaleza antes dicha de este procedimiento [el de respose-sión] no podemos exigir de manera inflexible que se litiguen en él otras causas de acción ajenas a la reposesión. Las cir-cunstancias de un caso como éste en que además de existir defectos formales fatales en el contrato — por ir contra la ley expresa fundada en motivos de orden público — concurre también el elemento del dolo, justifican apartarse, por ex-cepción, de la norma general del caso de Mattei, supra.” (Mattei & Co. v. Maldonado, 70 D.P.R. 468 (1949).)
En el caso ante nos, el fundamento de la acción de daños y perjuicios fue que la reposesión basada en falta de pago era nula porque en el momento de hacerse el deudor estaba al día en sus pagos. Esta cuestión fue litigada en el procedi-miento de reposesión y como dijo el juez sentenciador “El hecho de si debía o no algún plazo a la demandada fue adju-dicado por el Tribunal de Distrito.” (1)
2, 3, 4, 6 y 7. — Señala el recurrente que el tribunal de instancia aplicó erróneamente las doctrinas de cosa juzgada y de impedimento colateral por sentencia. En apoyo de estos apuntamientos arguye que:
(a) la orden de restitución participa de la naturaleza de una orden interlocutoria. Como fue dictada en rebeldía, no desfiló prueba ni la orden tiene conclusiones de hecho ni determinaciones de derecho que pueden dar base a conside-rarla una sentencia que impida una acción posterior en los méritos en otra causa de acción diferente.
(b) la orden de restitución no era final cuando se inició la acción de daños y perjuicios.
*378(c) el tribunal sentenciador no tuvo ante sí prueba afir-mativa de la sentencia anterior. Sólo tuvo las alegaciones y la admisión del recurrente al efecto de que hubo una orden de restitución.
Ninguno de estos argumentos tiene fundamento. En Chase National Bank v. Colón, 56 D.P.R. 297 (1940), resolvimos que la orden de restitución en procedimientos de reposesión es una sentencia y se puede recurrir de la misma ante un tribunal más alto. Puede invocarse como cosa juzgada una sentencia anterior aunque dictada en rebeldía siempre que exista identidad de partes, representación, cosa y causa, y que el tribunal que la dictó haya actuado con jurisdicción. Sucn. Zayas Berríos v. Berríos, 90 D.P.R. 551 (1964); Bolker v. Tribunal Superior, 82 D.P.R. 816 (1961).
Con respecto a la prueba dé la orden de restitución, el récord demuestra que la recurrida ofreció copia certificada de la misma y de los procedimientos de reposesión y que el recurrente aceptó la existencia de tal proceso entre las mis-mas partes y que hubo la reposesión por falta de pago y que el recurrente no compareció a la misma anotándose su rebeldía.
Por lo tanto, concluimos que el tribunal de instancia no incurrió en los referidos errores.
5, 8, 10 y 11. — Apunta el recurrente que incidió el tribunal de instancia al no considerar enmendadas las alegaciones por la prueba. Se basa en un incidente ocurrido mientras testificaba el Sr. Ruiz Pastrana.
Arguye que la prueba fue al efecto de que el contrato de refinanciamiento (el contrato de venta condicional original proveía pagos mensuales de $152.35; luego de haber hecho el recurrente diez pagos, logró que le sustituyeran ese contrato por otro de manera que la deuda se pagase en 20 plazos mensuales de $115.98 cada fino, pagadero el pri-*379mero en septiembre 30 de 1959 — este último contrato es el que dio base al procedimiento de reposesión) es nulo o anu-lable por haberse hecho cargos usurarios y haberse consu-mado en forma contraria a la Ley de Ventas Condicionales, pues al extender el vencimiento de la deuda no acreditó a la cuenta el primer pago hecho en 31 de agosto de 1959 al refinanciarse el balance de la deuda original.
El récord no demuestra que (1) el recurrente hiciese planteamiento alguno ante el tribunal de instancia basado en los alegados cobros usurarios; (2) ni que solicitase en-miendas a las alegaciones1 para conformarla con la indicada prueba; (3) ni que los cargos alegados fuesen en efecto usu-rarios y que hubiesen sido pagados por el recurrente.
El único incidente que aparece del récord con respecto a enmienda de las alegaciones para conformarlas a la prueba surgió en el curso del contrainterrogatorio del supervisor de crédito de la recurrida, Sr. Ruiz Pastrana, cuando se le preguntó en cuánto se vendió el vehículo en pública subasta. Al objetarse la pregunta por irrelevante manifestó el recu-rrente que el propósito de la misma era el siguiente:
“. . . Aquí se inició una acción ilegal, todo el transcurso de la acción fue ilegal, aun en la subasta, el demandante no reci-bió notificación, un vehículo valorado en aproximadamente tres mil dólares se vendió en cuatrocientos y pico o trescientos y pico y alagadamente no se sabe cómo fue, porque el demandante nunca fue notificado, no ha recibido ninguna cantidad sobrante del valor de ese vehículo. Nosotros entendemos, respetuosamente que lo que se inició por un error continuó hasta su terminación por un error.”
Luego volvió a surgir la misma cuestión al preguntar el recurrente a dicho testigo sobre la persona que compareció a la subasta del vehículo. Pidió el recurrente que se diese por enmendada la demanda a base de la prueba presentada para en efecto adicionar una causa de acción basada en que el *380procedimiento seguido en el proceso de reposesión fue nulo. (2) Pero el recurrente no ofreció prueba sobre este particular, ni aparece tal prueba en el récord.
Durante el curso de este incidente argüyó el .recurrente que el haber procedido a reposeer el vehículo debido a la falta de pago de dos mensualidades cuando en realidad se debía una, de acuerdo con el testimonio del referido supervisor de crédito, “hizo la reposesión ilegal”; que el procedimiento de reposesión es de naturaleza sumaria y por lo tanto debe inter-pretarse restrictivamente; que este procedimiento “debe estar condicionado a que las alegaciones en la simple querella, que sustituye a la demanda ordinaria, sean estrictamente co-rrectas”; que “la situación de derecho es similar al requisito de exactitud en los procedimientos ejecutivos sumarios hipo-tecarios”; que tal situación perjudicó grandemente al recu-rrente pues al ejercitar su derecho de recuperar el vehículo se le exigía $115.98 en exceso de lo que adeudaba.
En primer lugar, no hubo prueba de tal perjuicio. El recurrente no intervino, como pudo hacerlo, ni realizó gestión alguna en defensa de sus derechos, en el procedimiento de reposesión. Dejó que dicho proceso culminase en la orden de restitución y venta del vehículo.
Por otra parte, el procedimiento de reposesión no puede equipararse al procedimiento sumarísimo hipotecario al extremo de exigir en aquél el requisito de ajustarse de modo riguroso a los requisitos y trámite del procedimiento. El procedimiento de reposesión, aunque de naturaleza sumaria, no impide que el deudor comparezca en el mismo y aduzca lo que en derecho proceda. En Mattei & Co. v. Maldonado, supra, al permitir al deudor plantear la defensa de vicio oculto en un procedimiento de reposesión, dijimos que:
*381. . toda vez que las partes se encuentran ante el tribunal y éste tiene jurisdicción sobre ellas y sobre la materia y que puesto que se le da a éstas oportunidad para comparecer y ser oídas en torno de sus respectivas reclamaciones o derechos, la mejor práctica debe ser determinar dentro del procedimiento mismo de reposesión tales reclamaciones o derechos, más bien que circunscribirse al hecho escueto de si ha habido o no un incumplimiento del contrato de venta condicional por parte del comprador y por ende de si procede o no la reposesión solici-tada.”
Dijimos en Millán, supra, que nuestro dictamen en el mismo constituye una excepción de la norma general de Mattei, supra. Tanto la defensa de pagos usurarios como la de que no se siguió correctamente el procedimiento de reposesión prescrito por la ley (10 L.P.R.A. see. 36), pudieron aducirse y litigarse en dicho procedimiento y, por lo tanto, es aplicable la doctrina de Mattei, supra. No existe justificación para que estas defensas sirvan de base para una acción posterior de nulidad, apartándolas así de la norma general que establecimos en Mattei, supra, pues estas causas de acción no son ajenas a la reposesión y por su naturaleza y circunstancias son completamente distintas a aquellas que justificaron la excepción de dicha norma que hicimos en Millán, supra.
Por lo tanto, concluimos que el tribunal de instancia no incurrió en el error imputado.
9. — Apunta el recurrente que incidió el tribunal de ins-tancia al no resolver la moción del recurrente sobre continua-ción de la-vista para presentar nueva evidencia que no había podido ser localizada. No hay mérito en este apuntamiento pues fue la recurrida quien solicitó se dejase el caso abierto para traer “copia de la sentencia en el caso de reposesión así como de los procedimientos en el mismo.” Sin embargo, el recurrente aceptó que hubo la reposesión entre las mismas partes; que se anotó en dicho procedimiento la rebeldía del recurrente; que el alguacil hizo entrega a éste de los papeles *382del caso, pero nunca compareció y que el fundamento de la reposesión fue la falta de pago.
10. — Arguye el recurrente que el tribunal debe abste-nerse de aplicar la doctrina de cosa juzgada en este caso para evitar que quedaran frustrados los fines de la justicia. En apoyo de este apuntamiento, cita a Riera v. Pizá, 85 D.P.R. 268 (1962).
No tiene razón. El recurrente tuvo amplia oportunidad de aducir todas sus defensas en el procedimiento de reposesión y no lo hizo, deslumbrado, posiblemente, por creer que le era más ventajoso económicamente el demandar a la recurrida en daños y perjuicios. En Riera, supra, reafirmamos que la doctrina de cosa juzgada impide que se litigue en un pleito una reclamación que pudo haberse litigado y adjudicado en un pleito anterior entre las mismas partes y sobre la misma causa de acción.

Por las razones expuestas, se confirmará la sentencia dic-tada en este caso por el Tribunal Superior, Sala de San Juan, en 2 de octubre de 1962.

El Juez Presidente Señor Luis Negrón Fernández no intervino. El Juez Asociado Señor Belaval disintió. El Juez Asociado Señor Santana Becerra concurre sólo en el resultado.
—O—

 Como cuestión de hecho la prueba demuestra que en el momento de iniciarse el procedimiento de reposesión el recurrente estaba atrasado en sus pagos bajo el contrato de venta condicional.


A los fines de enmendar una demanda para conformarla con la prueba, véase la Regla 13.2 de las de Procedimiento Civil. Sucn. Zayas Berríos v. Berríos, supra; Alvarado v. Bonilla, 86 D.P.R. 490, 502 (1962); Piovanetti v. Vivaldi, 80 D.P.R. 108, 121 (1957).